ABRAXAS PETROLEUM CORPORATION www.abraxaspetroleum.com NEWS RELEASE Abraxas Announces Second Quarter 2013 Results SAN ANTONIO (August 8, 2013) – Abraxas Petroleum Corporation (NASDAQ:AXAS) today reported financial and operating results for the three and six months ended June 30, 2013. Financial and Operating Results for the Three Months Ended June 30, 2013 The three months ended June 30, 2013 resulted in: · Production of 374 MBoe (4,109 Boepd) · Revenue of $21.5 million · Adjusted EBITDA(a) of $11.7 million inclusive of Raven Drilling · Adjusted discretionary cash flow(a) of $10.6 million inclusive of Raven Drilling · Net income of $7.9 million, or $0.08 per share · Adjusted net income, excluding certain non-cash items and inclusive of Raven Drilling(a) of $3.0 million, or $0.03 per share (a) See reconciliation of non-GAAP financial measures below. Net income for the three months ended June 30, 2013 was $7.9 million, or $0.08 per share, compared to a net income of $10.9 million, or $0.12 per share, for the three months ended June 30, 2012. Adjusted net income, excluding certain non-cash items, for the three months ended June 30, 2013 was $3.0 million, or $0.03 per share, compared to adjusted net income, excluding certain non-cash items, of $2.4 million or $0.03 per share for the three months ended June 30, 2012. For the three months ended June 30, 2013 and 2012, adjusted net income excludes the unrealized gain on derivative contracts of $7.5 million and $10.3 million, respectively.Also excluded is a full cost impairment on Canadian assets of $2.0 million and $1.3 million for the quarters ended June 30, 2013 and June 30, 2012, respectively.Included in adjusted net income for the quarters ended June 30, 2013 and June 30, 2012 is the net income from our subsidiary, Raven Drilling, LLC of $0.7 million and $0.5 million, respectively. Pursuant to SEC regulation S-X, no income is recognized for Raven Drilling, LLC. Contractual drilling services performed in connection with properties in which Abraxas holds an ownership interest cannot be recognized as income, rather it is credited to the full cost pool and recognized through lower amortization as reserves are produced. Unrealized gains or losses on derivative contracts are based on mark-to-market valuations which are non-cash in nature and may fluctuate drastically from period to period.As commodity prices fluctuate, these derivative contracts are valued against current market prices at the end of each reporting period in accordance with Accounting Standards Codification 815, “Derivatives and Hedging,” as amended and interpreted, and require Abraxas to either record an unrealized gain or loss based on the calculated value difference from the previous period-end valuation.For example, NYMEX oil prices on June 30, 2012 were $84.96 per barrel compared to $96.56 on June 30, 2013; therefore, the mark-to-market valuation changed considerably period to period. Comments Bob Watson, Abraxas’ President and CEO commented, “During the first half of 2013 Abraxas successfully executed on numerous asset sales in an effort to refocus our portfolio and true up our balance sheet.With those efforts now behind us, and those barrels removed from our production base, we now endeavor to deliver visible and profitable absolute production growth.” Conference Call Abraxas Petroleum Corporation (NASDAQ:AXAS) will host its second quarter 2013 earnings conference call at 11 AM ET on August 8, 2013. To participate in the conference call, please dial 888.680.0865 and enter the passcode 91202357.Additionally, a live listen only webcast of the conference call can be accessed under the investor relations section of the Abraxas website at www.abraxaspetroleum.com.A replay of the conference call will be available until September 8, 2013 by dialing 888.286.8010 and entering the passcode 28158543 or can be accessed under the investor relations section of the Abraxas website. Abraxas Petroleum Corporation is a San Antonio based crude oil and natural gas exploration and production company with operations across the Rocky Mountain, Permian Basin and onshore Gulf Coast regions of the United States and in the province of Alberta, Canada. Safe Harbor for forward-looking statements:Statements in this release looking forward in time involve known and unknown risks and uncertainties, which may cause Abraxas’ actual results in future periods to be materially different from any future performance suggested in this release.Such factors may include, but may not be necessarily limited to, changes in the prices received by Abraxas for crude oil and natural gas.In addition, Abraxas’ future crude oil and natural gas production is highly dependent upon Abraxas’ level of success in acquiring or finding additional reserves.Further, Abraxas operates in an industry sector where the value of securities is highly volatile and may be influenced by economic and other factors beyond Abraxas’ control.In the context of forward-looking information provided for in this release, reference is made to the discussion of risk factors detailed in Abraxas’ filings with the Securities and Exchange Commission during the past 12 months. FOR MORE INFORMATION CONTACT: Geoffrey King/Vice President – Chief Financial Officer Telephone 210.490.4788 gking@abraxaspetroleum.com www.abraxaspetroleum.com ABRAXAS PETROLEUM CORPORATION CONSOLIDATED FINANCIAL HIGHLIGHTS Three Months Ended June 30, Six Months Ended June 30, Financial Results (In thousands except per share data): Revenues $ Adjusted EBITDA(a) Adjusted Discretionary cash flow(a) Net income Net income per share – diluted $ Adjusted net income, excluding certain non-cash items(a) Adjusted net income, excluding certain non-cashitems(a), per share – diluted $ Weighted average shares outstanding – diluted Production: Crude oil per day (Bopd) Natural gas per day (Mcfpd) Natural gas liquids (Bblpd) Crude oil equivalent per day (Boepd) Crude oil equivalent (MBoe) Crude oil equivalent per day (Boepd) (b) Crude oil equivalent (MBoe) (b) Realized Prices, net of realized hedging activity: Crude oil ($ per Bbl) $ Natural gas ($ per Mcf) Natural gas liquids ($ per Bbl) Crude oil equivalent ($ per Boe) Expenses: Lease operating ($ per Boe) $ Production taxes (% of oil and gas revenue) % General and administrative, excluding stock-based compensation ($ per Boe) Cash interest ($ per Boe) Depreciation, depletion and amortization ($ per Boe) (a) See reconciliation of non-GAAP financial measures below. (b) Includes Abraxas’ equity interest in Blue Eagle’s production which was dissolved effective August 31, 2012. BALANCE SHEET DATA (In thousands) June 30, 2013 December 31, 2012 Cash $ $ Working capital (a) ) Property and equipment – net Total assets Long-term debt Stockholders’ equity Common shares outstanding (a) Excludes current maturities of long-term debt and current derivative assets and liabilities in accordance with our loan covenants ABRAXAS PETROLEUM CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands except per share data) Three Months Ended June 30, Six Months Ended June 30, Revenues: Oil and gas production $ Other 16 4 49 18 Operating costs and expenses: Lease operating Production and ad valorem taxes Depreciation, depletion, and amortization Impairment General and administrative (including stock-based compensation of $669, $722, $1,142 and $1,199) Operating income (loss) ) Other (income) expense: Interest income - (1
